UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4473


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY LEE COKER, a/k/a Ricky Lee Delyea,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:13-cr-00865-TLW-3)


Submitted:   December 2, 2014             Decided:   December 19, 2014


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC,
Columbia, South Carolina, for Appellant.    Tommie DeWayne
Pearson, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky        Lee    Coker    pleaded        guilty    to    one     count    of

knowingly and with intent to defraud, did use an unauthorized

access     device    in        order    to    obtain     something      of     value,    in

violation of 18 U.S.C. § 1029(a)(2), (c)(1)(A)(i) (2012).                             Coker

was sentenced to thirty months’ imprisonment, the low end of the

Sentencing     Guidelines         sentence,       and    three     years’      supervised

release,     and    ordered       to    pay    restitution       in     the    amount    of

$484,334.97.        His counsel filed a brief pursuant to Anders v.

California,    386 U.S. 738    (1967),    stating       that    given      Coker’s

appellate waiver, there are no viable arguments that could be

raised outside the scope of the waiver or any viable challenges

to   the   validity      of     the    waiver,    but    raising      for     the   court’s

consideration, whether the district court erred in determining

the amount of loss attributed to Coker.                     Coker was informed of

the opportunity to submit a pro se supplemental brief, but did

not.   The Government declined to file a brief.                    We affirm.

            We review a sentence for abuse of discretion.                           Gall v.

United States, 552 U.S. 38, 51 (2007). Generally, this requires

a two-step analysis.             United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007).           We first review the sentence for significant

procedural error, “such as failing to calculate (or improperly

calculating)       the    [Sentencing]        Guidelines     range,         treating    the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

                                              2
§ 3553(a)       factors,    selecting         a     sentence        based   on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence[.]”       Gall, 552 U.S. at 51.              If there are no procedural

errors, then we consider the substantive reasonableness of a

sentence,        “taking     into       account        the     ‘totality         of      the

circumstances, including the extent of any variance from the

Guidelines range.’”         Pauley, 511 F.3d at 473 (quoting Gall, 552
U.S. at 51).       “[A]n appellate court is allowed to presume that a

district court’s chosen sentence is substantively reasonable if

it is within a correctly calculated Guidelines range.”                                United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

            In     assessing       a   challenge       to    the     district     court’s

application of the Guidelines, we review the district court’s

factual findings for clear error and its legal conclusions de

novo.     United States v. Alvarado Perez, 609 F.3d 609, 612 (4th

Cir. 2010).        We conclude that there was no error with regard to

the     court’s    decision    to       find       that     Coker     should     be    held

responsible for $484,334.97, both as a matter of determining the

amount     of     loss     under       U.S.       Sentencing        Guidelines        Manual

§ 2B1.1(b)(1)(H) (2013), and as a matter of restitution, which

was mandatory under 18 U.S.C. § 3663A(a)(1) (2012).                              We have

reviewed    the     other    issues       Coker      raised     at     sentencing       and

conclude that there were no errors with the court’s findings.



                                              3
We also conclude there were no other procedural or substantive

sentencing errors.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Coker’s conviction and sentence.                            This court

requires that counsel inform Coker, in writing, of the right to

petition    the    Supreme      Court    of       the    United     States   for   further

review.    If Coker requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this       court        for        leave      to    withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on Coker.

               We dispense with oral argument because the facts and

legal    contentions      are    adequately             presented    in   the    materials

before    this    court   and    argument          would    not     aid   the   decisional

process.

                                                                                   AFFIRMED




                                              4